United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3709
                         ___________________________

                                 Margie P. Shephard

                         lllllllllllllllllllllMovant - Appellant

                                           v.

                              United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: November 6, 2013
                             Filed: November 7, 2013
                                    [Published]
                                  ____________

Before BENTON, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Margie P. Shephard pleaded guilty, pursuant to a written plea agreement, to
conspiracy to commit bank fraud and identity theft, in violation of 18 U.S.C. § 371;
to aggravated identity theft, in violation of 18 U.S.C. § 1028(a); and to obstruction
of justice, in violation of 18 U.S.C. § 1503. In addition to imposing a sentence of
imprisonment and supervised release, the court ordered Shephard to pay $8,918.36
in restitution. She later filed a motion pursuant to 28 U.S.C. § 2255 challenging her
sentence based on ineffective assistance of counsel. The district court1 denied the
motion. Shephard appealed, and this court granted a certificate of appealability on
the question of whether counsel was ineffective for failing to question the amount of
the restitution order and failing to ascertain the whereabouts of certain money that
was seized, which affected the amount of restitution. The government has moved to
dismiss the appeal, arguing that Shephard’s challenge to the restitution order is not
cognizable in a section 2255 motion.

       In United States v. Bernard, 351 F.3d 360 (8th Cir. 2003), this court held that
a federal prisoner cannot challenge the restitution portion of his sentence under
section 2255, because the statute affords relief only to prisoners claiming a right to
be released from custody. Although Shephard has raised the issue in the context of
an ineffective-assistance-of-counsel claim, the analysis remains the same, as some of
the cases cited by Bernard to support its holding addressed ineffective-assistance-of-
counsel claims. Bernard, 351 F.3d at 361 (citing Kaminski v. United States, 339 F.3d
84, 87 (2d Cir. 2003); United States v. Kramer, 195 F.3d 1129, 1130 (9th Cir. 1999);
Barnickel v. United States, 113 F.3d 704, 706 (7th Cir. 1997); Smullen v. United
States, 94 F.3d 20, 25 (1st Cir. 1996)). Shephard is not claiming a right to be released
from custody, and thus, even if she could demonstrate that counsel was ineffective,
the claim may not be raised in a section 2255 motion.

       Shephard suggests that Bernard conflicts with our earlier decision in Matheny
v. Morrison, 307 F.3d 709 (8th Cir. 2002). This court disagrees. In Matheny, the
district court ordered restitution and established a payment schedule for two criminal
defendants; after the defendants started serving their sentences, the Bureau of Prisons
(BOP) began withdrawing funds from their prison accounts in specified amounts on


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-
a monthly basis. One of the defendants filed a petition pursuant to 28 U.S.C. § 2241
in the district in which he was incarcerated and argued that the BOP’s payment
scheme violated Article III of the United States Constitution, because the court had
delegated its sentencing power to the BOP. Matheny, 307 F.3d at 711. The Matheny
court concluded that the claim attacked the validity of the petitioner’s sentence and
therefore should have been properly raised in a section 2255 motion in the sentencing
district. Matheny, 307 F.3d at 711. Significantly, this court did not address in
Matheny whether a challenge to the restitution portion of the sentence was cognizable
under section 2255, but simply put forth the more general proposition that claims
attacking the validity of a sentence should be raised under section 2255 in the
sentencing district. Accordingly, the portion of Matheny advanced by Shephard in
support of her claim is mere obiter dictum. See Passmore v. Astrue, 533 F.3d 658,
661 (8th Cir. 2008) (“[W]hen an issue is not squarely addressed in prior case law, we
are not bound by precedent through stare decisis. In addition, we need not follow
dicta. Dicta is a judicial comment made while delivering a judicial opinion, but one
that is unnecessary to the decision in the case and therefore not precedential.”
(alterations, citations, and quotations omitted)). This court holds, therefore, that
Bernard did not create an intra-circuit conflict.

      Accordingly, in light of Bernard, the government’s motion is granted and this
appeal is dismissed. Shephard’s pending motion is denied as moot.
                      ______________________________




                                         -3-